Case 1:20-cr-00099-SPW Document 18 Filed 09/24/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

 

BILLINGS DIVISION
UNITED STATES OF AMERICA,
Case No. CR 20-99-BLG-SPW
Plaintiff,
ORDER

VS.
JAMEL AKEEM SCOTT,

Defendant.

 

 

 

This matter comes before the Court on the Defendant’s Motion for
Temporary Release to Attend Aunt’s Memorial Service and Reception (Doc. 16).
For the reasons stated below, Defendant’s Motion is DENIED.

First of all, the State of Montana and particularly Yellowstone County are
reporting new COVID-19 cases everyday. The Yellowstone County Detention
Facility (““YCDF”) has very recently experienced an outbreak of COVID-19 in its
inmate population. The Court finds it would put the Defendant and other inmates
at unnecessary risk of contracting the COVID-19 virus if Defendant were allowed
to leave YCDF for several hours, mingle with a group of people at a memorial

service and reception, and then return to YCDF. Given the recent outbreak at

-1-
Case 1:20-cr-00099-SPW Document 18 Filed 09/24/20 Page 2 of 3

YCDF, Defendant’s presence at the memorial service and reception also puts other
attendees at risk of contracting the virus.

Secondly, Defendant has numerous state cases pending in the 13" Judicial
District Court of Yellowstone County. He is awaiting sentencing on at least three
felony charges in DC-19-601, DC 19-204, and DC 20-114. He has a third petition
to revoke his supervision pending in DC 08-459. Defendant also has a new
pending case, DC 20-912, wherein he is charged with Criminal Possession of
Dangerous Drugs (Methamphetamine) with Intent to Distribute (Felony), Criminal
Possession of Dangerous Drugs (Marijuana) (Misdemeanor) and Possession of
Drug Paraphernalia (Misdemeanor). These numerous cases are in addition to this
case, of course. The Court is informed by United States Probation Officer Darren
Galerkin, who authored Defendant’s Pretrial Services Report, that Defendant has a
total bond of $100,000 on these state cases.

Finally, the Defendant has a lengthy criminal history dating back to age
nineteen.

For these reasons, the Court finds the Defendant is a danger to the
community and at risk to abscond. Therefore,

IT IS HEREBY ORDERED Defendant’s Motion for Temporary Release

to Attend Aunt’s Memorial Service and Reception (Doc. 16) is DENIED.

-2-
Case 1:20-cr-00099-SPW Document 18 Filed 09/24/20 Page 3 of 3

The Clerk of Court is directed to notify the parties of the making of this

Order.

DATED this 24" day of September, 2020.

&

 

oe
met es a f ye & re

“SUSAN P. WATTERS
United States District Judge

 

 
